DETAILED ACTION
This Office action is in response to the RCE filed 16 June 2021. Claims 1, 4, 6-11, 13-15, 18, 20-25, and 27-68 are pending in this application. Claims 27-68 are withdrawn from consideration. Claims 1, 4, 6-11, 13-15, 18, and 20-25 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6-7, 13-15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2014/0185540) in view of Yi et al. (US 2017/0279646) and Park et al. (US 2015/0049704).
For Claims 1, 13, 14, and 15, Gaal teaches a method of wireless communication, an apparatus comprising functional means for executing steps by a processor, a non-transitory computer-readable medium having program code recorded thereon, and an apparatus configured for wireless 
identifying, by a processor, a first search space configuration for a first search space corresponding to a UE-specific search space (USS) (see paragraph 98), wherein the first search space includes candidates that were set based on an identifier of a mobile device (see paragraph 70: UESS candidates set based on UE identifier); 
setting, by the processor, a second search space configuration for a second search space corresponding to a common search space (CSS) based, at least in part, on the first search space configuration (see paragraph 98, 100, 69-70: CSS, UESS overlap; see also paragraphs 106, 118), wherein setting comprises setting candidates of the second search space based on parameters that do not include the identifier of the mobile device (see paragraph 70: CSS candidates are not set based on UE identifier),
wherein the CSS is configured with a larger repetition level than a repetition level of the USS (see paragraphs 74, 76: CSS aggregation level is greater than USS aggregation level, paragraph 70: different aggregation levels for CSS and USS; please see paragraph 92 of the pre-grant publication of the instant application which equates the repetition level with the aggregation level); 
coding, by the processor, first control information to be transmitted in the USS (see paragraphs 9, 70: respectively different aggregation levels for different search spaces; paragraphs 90, 91: different kinds of coding, signaled to UE; paragraphs 130, 131, 140, 141: different kinds of coding, signaled to UE); 
coding, by the processor, second control information to be transmitted in the CSS, wherein the second control information is coded differently from the coding of the first control information (see paragraphs 9, 70: respectively different aggregation levels for different search spaces; paragraphs 90, 
transmitting, by the processor, control information in at least one of the first search space and the second search space (see paragraphs 101, 102). 
transmitting, by the processor, an indication of the coding of the first control information and the second control information (see paragraphs 9, 70: respectively different aggregation levels for different search spaces; paragraphs 90, 91: different kinds of coding, signaled to UE; paragraphs 130, 131, 140, 141: different kinds of coding, signaled to UE).  
Though Gaal does indicate that one search space may be set so as to be enclosed in another search space and thus suggests that one search space is established before the other, Gaal as applied above is not explicit as to, but Yi teaches setting a frequency band for the CSS equal to a first frequency band that overlaps with a frequency band previously set for the USS (see paragraph 201). Yi also teaches the CSS being configured with a larger repetition level than a repetition level of the USS (see paragraph 201).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to establish overlapping frequency bands as in Yi when establishing search spaces as in Gaal. The motivation would be to improve resource utilization while enabling coexistence with legacy devices.
The references as applied above are not explicit as to, but Park teaches transmitting, by the processor, in the USS, control information associated with a first transmission mode; and transmitting, by the processor, in the CSS, control information associated with a second transmission mode (see paragraph 94: CSS and USS overlap; DCIs for transmission mode and fallback transmission mode; see paragraph 93 and Table 6: transmission modes, search spaces, control information for multiple transmission modes).

For Claims 6 and 20, Gaal teaches the method, wherein the first search space includes a first number of candidates and the second search space includes a second number of candidates (see paragraph 75: different aggregation levels). 
For Claims 7 and 21, Gaal teaches the method, wherein transmitting includes transmitting at least one of a grant for uplink transmission, a grant for downlink transmission, a fallback grant that includes fallback control information, transmitter power control (TPC) information, and an acknowledgement or negative acknowledgement indicating whether a message was received correctly or in error (see paragraphs 101, 102: control information; paragraph 97: DCI including fallback control information). 

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2014/0185540), Yi et al. (US 2017/0279646), and Park et al. (US 2015/0049704) as applied to claims 1 and 15 above, and further in view of Feng et al. (US 2014/0307693).
For Claims 4 and 18, the references as applied above are not explicit as to, but Feng teaches the method, wherein setting includes: 
setting, in a first TTI, the frequency band for the second search space equal to the first frequency band that overlaps with the frequency band of the first search space (see paragraphs 59, 87, 88: resource regions are time and frequency resources; partial overlap means that resources overlap in 
setting, in a second TTI, the frequency band for the second search space equal to a second frequency band that does not overlap with the frequency band of the first search space (see paragraphs 59, 87, 88). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use overlapping frequency bands as in Feng when establishing search spaces as in Gaal. The motivation would be to improve resource utilization.

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2014/0185540), Yi et al. (US 2017/0279646), and Park et al. (US 2015/0049704) as applied to claims 1 and 15 above, and further in view of Liu et al. (US 2018/0103459, hereinafter Liu ‘459).
For Claims 8 and 22, while cited portions of Yi do indicate the coverage enhancement is a consideration, the references as applied above are not explicit as to, but Liu ‘459 teaches the method, further comprising determining a coverage enhancement level, and wherein setting a second search space is based at least in part on the determined coverage enhancement level (see paragraph 65). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the coverage enhancement level as in Liu ‘459 when setting a search space as in Gaal. The motivation would be to configure physical resources so as to improve received signal strength.

Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2014/0185540), Yi et al. (US 2017/0279646), and Park et al. (US 2015/0049704) as applied to claims 1 and 15 above, and further in view of Tiirola et al. (US 2013/0021989).
For Claims 9 and 23, the references as applied above are not explicit as to, but Tiirola teaches the method, wherein transmitting the first control information, the second control information, or both the first and second control information comprises: 
transmitting a first message in accordance with a third transmission mode (see abstract, paragraphs 41-45; different grant sizes associated with different modes); and 
transmitting a second message in accordance with a fourth transmission mode (see abstract, paragraphs 41-45), 
wherein the second message includes information to process in collaboration with information in the first message, and wherein the second message includes the information in the first message (see abstract, paragraphs 41-45). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage grants as in Tiirola when allocating resources as in Gaal. One of ordinary skill would have been able to do so with the reasonably predictable result of optimizing allocations while managing the amount of blind decoding to be performed.

Claims 10, 11, 24, and 25, as understood in light of rejections under 35 USC 112,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2014/0185540), Yi et al. (US 2017/0279646), Park et al. (US 2015/0049704), and Tiirola et al. (US 2013/0021989) as applied to claims 1, 9, 15, and 23 above, and further in view of Liu et al. (US 2017/0237586, hereinafter Liu ‘586).
For Claims 10 and 24, while Park teaches the DCI including a precoding matrix indicator (see paragraph 63), the references as applied above are not explicit as to, but Liu ‘586 teaches the method, wherein the information in the second message specifies at least one of a precoding matrix to use for decoding data and a scrambling sequence to use for decoding data (see paragraphs 210, 214, 219). 

For Claims 11 and 25, the references as applied above are not explicit as to, but Liu ‘586 teaches the method of claim 10, wherein the information in the second message includes information which informs the mobile device of where the mobile device may receive information regarding at least one of the precoding matrix and the scrambling sequence (see paragraphs 210, 214, 219). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide parameters as in Liu ‘586 when providing allocations as in Tiirola. One of ordinary skill would have been able to do so with the reasonably predictable result of enabling the receiver to process communications.

Response to Arguments
The amendment filed 16 June 2021 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are not persuasive and moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
Please note that Gaal does teach the newly claimed matter, as shown in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi et al. (US 2018/0192354) teaches a system in which respectively different coding information is used for the CSS and USS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/1/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466